Exhibit 10.4

SHAREHOLDERS AGREEMENT

SHAREHOLDERS AGREEMENT dated as of December 19, 2011 (this “Agreement”), is
among Real Goods Solar, Inc., a Colorado corporation (the “Company”), Riverside
Renewable Energy Investments, LLC, a Delaware limited liability company
(“Riverside”), and Gaiam, Inc., a Colorado corporation (“Gaiam” and,
collectively with Riverside, the “Shareholders”). Certain terms used in this
Agreement are defined in Section 1.1.

RECITALS:

WHEREAS, as of the date of this Agreement, Gaiam beneficially owns 10,000,000
shares (the “Gaiam Shares”) of the Company’s common stock, par value $.0001 per
share;

WHEREAS, Riverside is a member of, and controls, Earth Friendly Energy Group
Holdings, LLC, a Delaware limited liability company (“Earth Friendly”);

WHEREAS, pursuant to the terms and subject to the conditions of that certain
Agreement and Plan of Merger effective as of June 21, 2011 (the “Merger
Agreement”) by and among the Company, Earth Friendly, Riverside, and Real Goods
Alteris, LLC, a Delaware limited liability company and wholly-owned subsidiary
of the Company (“Merger Sub”), Merger Sub has been merged with and into Earth
Friendly (the “Merger”), and, pursuant to the Merger, the Company has issued
7,830,647 shares of the Company’s Class A common stock, par value $.0001 per
share (“Company Common Stock”) to Riverside (the “Riverside Shares”);

WHEREAS, the Shareholders and the Company wish to set forth certain
understandings with respect to the Shareholders’ holdings of the Company’s
common stock;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1.1:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Annual Meeting” means an annual meeting of the shareholders of the Company.

“Board” means the Company’s board of directors.

 

1



--------------------------------------------------------------------------------

“Director” means a member of the Board.

“Executive Committee” means any committee of the Board which may exist from time
to time created by the Board with the authority to nominate persons for election
to the Board. For so long as Riverside has the right to designate an individual
for nomination to the Board under this Agreement, this will be the Board’s
Executive Committee, which shall consist of Jirka Rysavy and David Belluck (or
successors designated by Gaiam and Riverside, respectively).

“Outstanding Shares” means the issued and outstanding shares of the Company’s
common stock entitled to vote in the election of Directors.

“Permitted Transferee” means any wholly owned Affiliate of a Shareholder, and
with respect to Riverside, Riverside Fund III, L.P.

“Person” means any individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision).

“Registration Rights Agreement” means the amended and restated registration
rights agreement dated the date of this Agreement by and among Gaiam, Riverside
and the Company.

“Subsidiary” and “Subsidiaries” means, with respect to any Person, any other
Person of which more than 50% of the total voting power of capital stock
entitled to vote (without regard to the occurrence of any contingency) in the
election of Directors (or other Persons performing similar functions) are at the
time directly or indirectly owned by such specified Person.

“Takeover Proposal” means any inquiry, proposal or offer from any Person or
“group”, within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended, that would result in the acquisition by such Person or group
of (A) all or substantially all of the assets of the Company or its Subsidiaries
outside of the ordinary course of business, or (B) a majority of the outstanding
shares of the Company (other than the acquisition of shares of the Company’s
equity securities under currently outstanding derivative securities), whether
pursuant to a stock sale, merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving the Company or any of its Subsidiaries.

“Transfer” of Company Common Stock will include any sale, assignment, transfer,
participation, gift, bequest, distribution, or other disposition, provided that
a Transfer will not include a pledge, lien or grant or a security interest in
favor of a financial institution or any transfer to such financial institution
in connection with the exercise of such financial institution’s rights upon
default under such pledge, lien or security interest.

 

2



--------------------------------------------------------------------------------

Article II

NOMINEE DESIGNATIONS

2.1 Board Matters; Board Appointments; Nomination Right.

(a) Subject to the provisions of this Article II, each of Gaiam and Riverside
will have the right to designate a specific number of individuals, determined
pursuant to Section 2.2, to be appointed or nominated for election to the Board.

(b) As of the date of this Agreement, each of Gaiam and Riverside have the right
to designate two (2) individuals for appointment or nomination to the Board. The
two (2) individuals designated by Gaiam, Jirka Rysavy and John Schaeffer, and
the two (2) individuals designated by Riverside, David Belluck and Steve
Kaufman, have been elected to the Board. So long as Gaiam has the right to
designate Directors pursuant to the provisions of this Agreement (including
without limitation Section 2.2(c)), the Company will take all necessary actions
to cause and maintain the election to the Board the Directors (or their
successors) Gaiam designates in accordance with the terms of this Agreement. So
long as Riverside has the right to designate Directors pursuant to the
provisions of this Agreement (including without limitation Section 2.2(c)), the
Company will take all necessary actions to cause and maintain the election to
the Board the Directors (or their successors) Riverside designates in accordance
with the terms of this Agreement. If necessary to meet the applicable
independence standards of Nasdaq or the Securities and Exchange Commission,
individuals designated for election to the Board by the Shareholders will meet
all such independence standards (including with respect to audit and
compensation committees).

(c) At every Annual Meeting at which the term of an individual elected to the
Board pursuant to this Agreement shall expire, the Shareholder designating such
individual (and its Permitted Transferees, as a group) may designate such
individual or a new individual to be nominated for election to the Board.

(d) If a vacancy occurs because of the death, disability, retirement,
resignation or removal of an individual elected to the Board pursuant to this
Agreement, the Shareholder designating such individual (and its Permitted
Transferees, as a group) may name another individual to fill such vacancy, and
the Board, subject to paragraph 2.4(b) below, shall elect such individual to the
Board to fill the vacancy.

(e) Each Shareholder and the Company agree that it is its intention that for so
long as Jirka Rysavy is designated to serve as a Director by Gaiam he shall be
elected as the Chairman of the Board, and each Shareholder and the Company
shall, to the fullest extent permitted by law, take all action necessary to
cause Jirka Rysavy to be elected as the Chairman of the Board including, if
necessary (i) the removal of any such Director who may refuse to vote at a
meeting of the Board, or sign a written consent in lieu of such meeting,
electing Jirka Rysavy as Chairman of the Board, and (ii) the replacement of such
Director with a new Director in accordance with the provisions of
Section 2.1(d).

 

3



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be nominated for election to the Board or recommend to the
shareholders the election of any individual as a Director of the Company if the
Executive Committee determines in good faith, after consultation with legal
counsel, that such action would be inconsistent with its fiduciary duties or
Nasdaq listing standards; provided, however, that if the Executive Committee
determines in good faith, after consultation with legal counsel, that such
action would be inconsistent with its fiduciary duties or Nasdaq listing
standards, the Company shall promptly, and sufficiently in advance of any
meetings of the shareholders called with respect to such election of nominees,
notify the applicable Shareholder of such determination and the applicable
Shareholder will have the right to propose additional individuals to the
Executive Committee until the Executive Committee has nominated such
individual(s) for election to the Board.

2.2 Effect of Reduction of Holdings and Competition.

(a) If at any time Gaiam and its Permitted Transferees beneficially own less
than 5% of the Outstanding Shares, then thereafter Gaiam and its Permitted
Transferees will have no rights to designate or approve any individuals pursuant
to Section 2.1.

(b) If at any time Riverside and its Permitted Transferees beneficially own less
than 5% of the Outstanding Shares, then thereafter Riverside and its Permitted
Transferees will have no rights to designate or approve any individuals pursuant
to Section 2.1.

(c) Notwithstanding anything in this Agreement to the contrary, neither Gaiam
nor Riverside may designate a number of Directors under Section 2.1 that exceeds
the product of such party’s voting percentage ownership in the Company
multiplied by the total number of Company Directors; provided, however, that if
such product is not a whole number, such product will be rounded up to the next
whole number (unless such rounding would result in a party having the right to
nominate a majority of the Board at a time when such party does not hold a
majority voting percentage ownership in the Company, in which case such product
will be rounded down to the next whole number). Any reduction pursuant to this
Section 2.2(c) in the number of Directors that a party may designate will first
be satisfied by elimination of the party’s right to designate Directors meeting
applicable independence requirements.

(d) Gaiam and Riverside agree and acknowledge that each is a shareholder of the
Company, or owns equity interests in a shareholder of the Company, and, as such,
receives good and valuable consideration as a result of such ownership. In
exchange for such good and valuable consideration, Riverside agrees, on its
behalf and on behalf of each of their Affiliates (which for purposes of this
Section shall include each of Riverside’s affiliated funds, the general partners
of such funds, the directors, executive officers, managers and other principals
of each such fund and general partner, including David Belluck, and Riverside’s
and each such fund’s majority owned portfolio companies) (other than the Company
and its Subsidiaries) (the “Riverside Entities”), that, if any of the Riverside
Entities directly or indirectly engages in the business of the sale and
installation of solar energy systems to end users as conducted by the Company
and its Subsidiaries on and after the date of this Agreement (other than on
behalf of the Company and its Subsidiaries or as a manufacturer or distributor
of solar energy system parts and components) (a “Competitive Business”), then
Riverside and its Permitted Transferees shall immediately and thereafter forfeit
all of their rights under Article II of this Agreement. In exchange for the good
and valuable consideration set forth above, Gaiam agrees, on its behalf and on
behalf of each of its Affiliates (which for purposes of this Section includes

 

4



--------------------------------------------------------------------------------

Jirka Rysavy) (other than the Company and its Subsidiaries) (the “Gaiam
Entities”), that, if any of the Gaiam Entities directly or indirectly engages in
any a Competitive Business, then Gaiam and its Permitted Transferees shall
immediately and thereafter forfeit all of their rights under Article II of this
Agreement. Notwithstanding the foregoing, nothing in this Section 5.1(b) shall
prevent the ownership of stock of the Company and of less than 2% of the stock
of a publicly-held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market.

2.3 Personal Right. Each Shareholder’s rights under this Article II are personal
to such Shareholder (and its Permitted Transferees) and may not be assigned
except in accordance with Section 10.3.

2.4 Additional Company Obligations.

(a) The Company agrees to undertake all necessary actions and use its best
efforts to assure that, with respect to each election of Directors hereafter:

(i) the individuals nominated to serve as members of the Board pursuant to this
Agreement are included in the Board’s slate of nominees and are recommended and
supported for election by the Company; and

(ii) each such individual is included in the proxy statement prepared by the
Company in connection with soliciting proxies for every meeting of the
shareholders of the Company called with respect to such election, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the shareholders of the Company or the Board with respect to such
election.

(b) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be nominated for election to the Board or recommend to the
shareholders the election of any individual if such individual fails to submit
to the Company on a timely basis such questionnaires as the Company may require
of its Directors generally.

(c) Notwithstanding any rights to increase or decrease the size of the Board
contained in the Company’s bylaws, for so long as any Shareholder has any rights
of designation under this Section 2, the Company shall not take any action to,
and there shall not be deemed to be, any increase or decrease in the size of the
Board from eight (8) members, without the prior written consent of such
Shareholder.

Article III

VOTING

Each Shareholder agrees (a) to vote all its shares of the Company’s common stock
or any other equity securities of the Company, whether now owned or hereafter
acquired or that such Shareholder may be empowered to vote (“Company Equity
Securities”) (or to act by written consent with respect to such shares of the
Company’s common stock or other securities), from time to time and at all times,
in favor of the election to the Board of each individual nominated to serve on
the Board pursuant to this Agreement, (b) not to publicly or privately, directly
or indirectly, solicit, encourage, endorse, vote (or act by written consent) in
favor of, recommend or in any way support any individual who is not nominated by
the Board or

 

5



--------------------------------------------------------------------------------

Executive Committee in accordance with this Agreement, and (c) not to publicly
or privately, directly or indirectly, take, propose, encourage, solicit,
endorse, recommend or vote (or act by written consent) or take any other action
relating to the removal of any individual designated by the other Shareholder
from the Board (unless agreed to by such other Shareholder).

Article IV

NON-SOLICITATION

4.1 Non-Solicitation. In exchange for the good and valuable consideration, Gaiam
and Riverside agree and acknowledge that each is a shareholder of the Company,
or owns equity interests in a shareholder of the Company, and, as such, receives
good and valuable consideration as a result of such ownership. In exchange for
such good and valuable consideration, Gaiam agrees, on its behalf and on behalf
of each of the Gaiam Entities, and Riverside agrees, on its behalf and on behalf
of each of the Riverside Entities, that the Gaiam Entities and the Riverside
Entities, as the case may be, shall not directly or indirectly, induce or
attempt to induce any employee of the Company or any of its Subsidiaries to
leave the employ of the Company or any of its Subsidiaries or in any way
interfere with the relationship between the Company or any of its Subsidiaries
and any of their employees; provided, however, that none of the foregoing
activities shall be deemed a violation of this Agreement, unless such activities
were conducted with the explicit knowledge of Jirka Rysavy (with respect to the
Gaiam Entities) or David Belluck (with respect to the Riverside Entities; and
provided, further, that the placement of general advertisements in newspapers,
magazines or electronic media (including Internet job boards) shall also not be
a violation of this Agreement. Notwithstanding anything in this Section 4.1 to
the contrary, the Gaiam Entities or the Riverside Entities may employ any
employee of the Company or any of its Subsidiaries if such Person approaches the
Gaiam Entities or the Riverside Entities, as the case may be, on an unsolicited
basis or following cessation of such Person’s employment by the Company or any
of its Subsidiaries without any solicitation by the Gaiam Entities or the
Riverside Entities, as the case may be. Each of Gaiam and Riverside agrees that
this covenant is reasonable with respect to its duration, geographical area and
scope.

4.2 Scope, etc. If, at the time of enforcement of any of the provisions of
Section 2.2(d) or this Article IV, a court holds that the restrictions stated in
Section 2.2(d) or this Article IV are unreasonable under the circumstances then
existing, the parties to this Agreement agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area. Each party to this Agreement acknowledges
that, without provisions contained in Section 2.2(d) and this Article IV, the
Shareholders would have not entered into this Agreement.

Article V

AMENDMENT TO INTERCORPORATE SERVICES AGREEMENT AND RSOL LEASE

Each of Gaiam and Riverside hereby agrees that it will cause Messrs. Rysavy and
Schaeffer, and Messrs. Belluck and Kaufman, respectively, to vote to approve,
effective as of the date of consummation of the Merger, that certain Amendment
to Intercorporate Services Agreement in the form attached to this Agreement, and
real property lease by and between Boulder Road LLC, as landlord, and RSOL, as
tenant, in the form attached to this Agreement, including, if necessary (i) the
removal of any such Director who may refuse to vote at a meeting of the
Company’s Board of Directors in favor of, or sign a written consent in lieu of
such meeting approving, such Amendment and Lease, and (ii) the replacement of
such person with a new Director.

 

6



--------------------------------------------------------------------------------

In connection with such Amendment, the Amendment to Tax Sharing Agreement
described in Article VI, and additional services that Gaiam provided to the
Company under the Intercorporate Services Agreement, the Company agrees to pay
Gaiam a fee equal to $672,000.

Article VI

AMENDMENT TO TAX SHARING ARRANGEMENT

Each of Gaiam and Riverside hereby agrees that it will cause Messrs. Rysavy and
Schaeffer, and Messrs. Belluck and Kaufman, respectively, to vote to approve,
effective as of the date of consummation of the Merger, that certain Amendment
to Tax Sharing Agreement in the form attached to this Agreement; including, if
necessary (i) the removal of any such Director who may refuse to vote at a
meeting of the Company’s Board of Directors in favor of, or sign a written
consent in lieu of such meeting approving, such Amendment, and (ii) the
replacement of such person with a new Director.

Article VII

SALE OF STOCK AND TAKEOVER PROPOSALS

7.1 Certain Restrictions. During the period beginning on the date of this
Agreement and ending on the date that is six months after the date of this
Agreement, unless Gaiam and Riverside otherwise mutually agree:

(i) No Shareholder shall exercise any rights to a Demand Registration or
Piggyback Registration (as each such term is defined in the Registration Rights
Agreement).

(ii) If the Company shall enter into an underwritten offering or undertake any
material private placement of its shares, then each Shareholder irrevocably
agrees not to effect any public sale or distribution of any of the Company’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 under the Securities Act, during the 10-calendar day period
prior to, and during the 180-calendar day period (or such shorter period as to
which the managing underwriter or underwriters may require of any officer,
Director or other stockholder bound by any similar limitation in connection with
any underwritten public offering) beginning on, the closing date of each
underwritten offering made pursuant to such registration statement.

(iii) If either Shareholder proposes to Transfer any shares of Company Common
Stock beneficially owned by such Shareholder to any Person (other a Transfer
consisting of Gaiam’s conversion of Class B Common pursuant to Section 7.3 and
other than a Transfer to a Permitted Transferee) (such Transfer a “Tag Along
Sale”), the transferring Shareholder will provide written notice of the proposed
Tag Along Sale to the other Shareholder (the “Transfer Notice”), which notice
will identify the transferee, the number of shares proposed to be transferred,
the consideration offered for the shares and any other material terms and
conditions of the proposed Tag Along Sale. If the proposed consideration for the
shares consists in part or in whole of consideration other than cash, then, to
the extent reasonably available, the transferring Shareholder will provide such
information relating to the consideration as the other Shareholder may
reasonably

 

7



--------------------------------------------------------------------------------

request in order to evaluate such non-cash consideration. The other Shareholder
will have the right (the “Tag-Along Right”), exercisable as set forth in this
Section, to Transfer, pursuant to the proposed Tag Along Sale, a number of
shares equal to the other Shareholder’s Applicable Tag Percentage times the
number of shares proposed to be transferred in the Tag-Along Sale, on the same
terms and conditions as the transferring Shareholder. Each Shareholder agrees to
execute and deliver any documents and instruments reasonably necessary to
effectuate such Tag Along Sale. For purposes of this Section 7.1, “Applicable
Tag Percentage” means a fraction, the numerator of which is the number of shares
of Company Common Stock beneficially owned by Gaiam or Riverside, as applicable,
and the denominator of which is the number of shares of Company Common Stock
beneficially owned by both Shareholders. Each Tag-Along Right will be
exercisable by delivering written notice to the transferring Shareholder within
ten (10) days after receipt of the Transfer Notice. Upon receipt of such notice
(or upon passage of such ten (10) day period if no such notice is delivered),
the transferring Shareholder may consummate the proposed Transfer, at a price or
prices no greater than the price set forth in the Transfer Notice and on terms
and conditions no more favorable to the transferring Shareholder than those
stated in the Transfer Notice (provided that the transferee also purchases from
the other Shareholder (assuming the other Shareholder has exercised its
Tag-Along Right in accordance with this Section(d)), the shares such other
Shareholder is entitled to include in such Tag Along Sale at the price and on
the other terms and conditions set forth in the Transfer Notice).

(iv) No Shareholder will (and each Shareholder will cause each of its officers,
directors, employees, consultants, agents, advisors and other representatives
(collectively, “Representatives”) not to), (A) solicit, initiate or knowingly
facilitate or encourage (including by way of furnishing non-public information)
any inquiries regarding, or the making of any proposal or offer that
constitutes, or could reasonably be expected to lead to, a Takeover Proposal,
(B) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any other Person information in connection
with or for the purpose of encouraging or facilitating, a Takeover Proposal,
(C) enter into any letter of intent, agreement or agreement in principle with
respect to a Takeover Proposal, or (D) vote in favor of, approve, tender into or
take any actions with respect to the foregoing without the written prior consent
of the other Shareholder.

Each Stockholder agrees that this Section 7.1 is irrevocable and shall be
binding upon its permitted successors and assigns.

7.2 Class B Common Stock. If the Company’s shareholders vote on any amendment to
the Company’s articles of incorporation after the date of this Agreement, then
the Company, Gaiam and Riverside shall each take all actions necessary to
include in such amendment any revisions to the Company’s articles of
incorporation that are necessary to eliminate the Company’s Class B common
stock, par value $0.0001 per share (the “Class B Common”), as an authorized
class of the Company’s capital stock after Gaiam previously converted such Class
B Common into Company Common Stock. Each of Gaiam and Riverside agree that, from
and after the date of this Agreement, it shall not vote, or provide a written
consent with respect to, its shares of Company Equity Securities for any
proposal to amend the Company’s articles of incorporation to permit the issuance
of additional shares of Class B Common.

7.3 Conversion. Gaiam hereby agrees that, on or prior to December 31, 2011,
Gaiam will convert each share of the Class B Common it beneficially owns into
one share of the Company Common Stock, in accordance with the terms of the
Company’s articles of incorporation. From the date of this

 

8



--------------------------------------------------------------------------------

Agreement until Gaiam converts all of its Class B Common as contemplated above,
neither Gaiam nor the Company shall approve, modify, amend or enter into any
transaction between the Company or any of its subsidiaries, on the one hand, and
Gaiam or any of its Affiliates (other than the Company and its subsidiaries), on
the other hand; except in the ordinary course consistent with past practice and
with respect to approving and entering into the Amendment to Intercorporate
Services Agreement, the real property lease and the Amendment to Tax Sharing
Agreement, all in the forms attached to this Agreement.

Article VIII

DEBT COMMITMENT

8.1 Gaiam Loan. Gaiam will make a single cash advance to the Company in the
amount of $1,700,000 on or prior to December 30, 2011, which advance will be due
and payable 12 months after the date of such advance.

8.2 Riverside Commitment and Loan. Riverside agrees to make single a cash
advance to the Company in an amount of up to $3,150,000 (as determined by the
Company’s Chief Executive Officer) within five (5) Business Days of receiving
written notice from the Company’s Chief Executive Officer. Riverside’s
commitment obligation pursuant to this Article VIII will terminate at the close
of business on December 31, 2012. Any such advance by Riverside will be due 12
months after the date of the advance.

8.3 Promissory Note. Each advance by either Shareholder will be evidenced by a
promissory note issued by the Company in favor of the respective lender in the
form attached to this Agreement, setting forth the terms and conditions of such
advance.

8.4 Fee. If the Company does not call the advance from Riverside described in
Section 8.2 on or prior to December 31, 2012, then Riverside will pay a fee of
$170,000 in cash to Gaiam, promptly and in any event within ten (10) Business
Days after the termination, on December 31, 2012, of Riverside’s obligation to
make the advance; provided, however, that Riverside’s obligation to pay such fee
to Gaiam will expire and no fee will be due to Gaiam if the Company repays the
full amount of Gaiam’s advance on or prior to June 30, 2012.

Article IX

TERMINATION

This Agreement shall become null and void and be of no further force or effect
whatsoever and neither the Shareholders nor the Company shall have any further
obligations hereunder or with respect hereto upon the first to occur of (i) the
mutual written consent of the Shareholders to terminate this Agreement and
(ii) the date on which either Gaiam and its Permitted Transferees, or Riverside
and its Permitted Transferees, does not beneficially own any Company Equity
Securities.

Article X

MISCELLANEOUS

10.1 Governing Law. In all respects, including all matters of construction,
validity and performance, this Agreement shall be governed by, and construed and
enforced in accordance with, the

 

9



--------------------------------------------------------------------------------

internal laws of the State of Colorado applicable to contracts made and
performed in that State (without regard to the choice of law or conflicts of law
provisions) and any applicable laws of the United States of America.

10.2 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
or (iii) when receipt is acknowledged by an affirmative act of the party
receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
the Company, Gaiam or Riverside will, unless another address is specified in
writing, be sent to the address indicated below:

If to the Company to:

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, Colorado 80027-2452

Attention: John Jackson

Telephone: (303) 222-3809

Facsimile: 303-222-3700

E-Mail: john.jackson@gaiam.com

with a copy (which shall not serve as notice) to:

Bartlit Beck Herman Palenchar & Scott LLP

1899 Wynkoop, Ste 800

Denver, Colorado 80202

Attention: Thomas R. Stephens

Telephone: (303) 592-3100

Facsimile: (303) 592-3140

E-Mail: thomas.stephens@bartlit-beck.com

If to Gaiam to:

Gaiam, Inc.

833 W. South Boulder Road

Louisville, Colorado 80027-2452

Attention: John Jackson

Telephone: (303) 222-3809

Facsimile: 303-222-3700

E-Mail: john.jackson@gaiam.com

with a copy (which shall not serve as notice) to:

Bartlit Beck Herman Palenchar & Scott LLP

 

10



--------------------------------------------------------------------------------

1899 Wynkoop, Ste 800

Denver, Colorado 80202

Attention: Thomas R. Stephens

Telephone: (303) 592-3100

Facsimile: (303) 592-3140

E-Mail: thomas.stephens@bartlit-beck.com

If to Riverside to:

c/o Riverside Partners, LLC

One Exeter Plaza

699 Boylston Street

Boston, Massachusetts

Attention: David Belluck

Telephone: (617) 351-2806

Facsimile: (617) 351-2801

E-Mail: dbelluck@riversidepartners.com

with a copy (which shall not serve as notice) to:

Choate Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Stephen M. L. Cohen

Telephone: (617) 248-5050

Facsimile: (617) 502-5050

E-Mail: scohen@choate.com

or at such other address or addresses as the Company, Gaiam or Riverside, as the
case may be, may specify by written notice given in accordance with this
Section 10.2.

10.3 Benefit of Parties; Assignment. The provisions of this Agreement shall be
binding upon the parties to this Agreement and their respective permitted
successors and assigns and inure to the benefit of the Shareholders and their
respective permitted successors and assigns. This Agreement may not be assigned
by the Company without the prior written consent of the Shareholders or by any
Shareholder except with the prior written consent of the other Shareholder;
provided, however, no prior consent shall be required for an assignment of this
Agreement and all (but not less than all) of the transferor’s rights and
obligations under this Agreement to a Permitted Transferee, provided such
Permitted Transferee expressly agrees to be bound by this Agreement. Upon any
such assignment and agreement, the Permitted Transferee shall assume all of the
rights and obligation of the transferring Shareholder under this Agreement.

10.4 Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the Shareholders to this Agreement (provided that no such
amendment shall impose any material obligation on the Company without the
Company’s consent), or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

11



--------------------------------------------------------------------------------

10.5 Waiver. No failure or delay by any Shareholder in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in this Agreement shall be cumulative and not
exclusive of any rights or remedies provided by law.

10.6 Severability. If any provision of this Agreement or the application of such
provision to any party or set of circumstances shall, in any jurisdiction and to
any extent, be finally held invalid or unenforceable, such term or provision
shall only be ineffective as to such jurisdiction, and only to the extent of
such invalidity or unenforceability, without invalidating or rendering
unenforceable any other terms or provisions of this Agreement or under any other
circumstances, and the parties shall negotiate in good faith a substitute
provision which comes as close as possible to the invalidated or unenforceable
term or provision, and which puts each party in a position as nearly comparable
as possible to the position it would have been in but for the finding of
invalidity or unenforceability, while remaining valid and enforceable.

10.7 Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties with respect to the subject matter hereof.

10.8 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party shall have received counterparts (or
signature pages) hereof signed by all of the other parties.

10.9 Specific Performance. Each of the parties acknowledges and agrees that the
parties’ respective remedies at law for a breach or threatened breach of any of
the provisions of this Agreement would be inadequate and, in recognition of that
fact, each agrees that, in the event of a breach or threatened breach by any
party of the provisions of this Agreement, in addition to any remedies at law,
each of the Shareholders, without posting any bond, shall be entitled to seek
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

10.10 Beneficiaries. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall not confer any rights or remedies upon any Person
other than the Shareholders and each of their successors and permitted assigns.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY: REAL GOODS SOLAR, INC., a Colorado corporation By:  

 

  Name:   Title: GAIAM: GAIAM, INC., a Colorado corporation By:  

 

  Name:   Title: RIVERSIDE:

RIVERSIDE RENEWABLE ENERGY INVESTMENTS,

LLC, a Delaware limited company

By:  

 

  Name:   Title:

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Amendment to Intercorporate Services Agreement



--------------------------------------------------------------------------------

Real Property Lease



--------------------------------------------------------------------------------

Amendment to Tax Sharing Agreement



--------------------------------------------------------------------------------

Form of Promissory Note

This promissory note (this “Note”) has not been registered under the Securities
Act of 1933, as amended, or under the securities laws of any state. No transfer,
sale or other disposition of this Note may be made unless a registration
statement with respect to this Note has become effective under said Act, and
such registration or qualification as may be necessary under the securities laws
of any state has become effective, or the Maker (as defined below) has been
furnished with an opinion of counsel satisfactory to the Maker that such
registration is not required.

Payments of principal and interest in respect of this Note are subordinated to
payments of certain other indebtedness of the Maker, as set forth herein.

PROMISSORY NOTE

Louisville, Colorado

 

$[            ]    [                    ], 201     (the “Issue Date”)

FOR VALUE RECEIVED, the undersigned, REAL GOODS SOLAR, INC., a Colorado
corporation (“Maker”), PROMISES TO PAY TO THE ORDER OF [            ] or its
registered assigns (the “Payee”), the sum of [            ] DOLLARS
($[            ]), in lawful money of the United States of America, together
with interest on the unpaid principal amount, all in accordance with the
provisions stipulated herein.

Interest shall accrue on the principal amount of this Note (including all
amounts added to the principal balance hereof as a payment-in-kind of interest
as described below) at the rate of ten percent (10.0%) per annum, compounded
annually, calculated based on a 360-day year, and accruing daily from the Issue
Date until repaid. In the event all or any part of the principal amount of this
Note is repaid on or prior to the one year anniversary of the Issue Date, all
accrued interest on such amount repaid shall be waived.

All unpaid principal (including all amounts added to the principal balance
hereof as a payment-in-kind of interest as described below) and all accrued but
unpaid interest shall mature and become due and payable in full on the earlier
of [                    ], 201    1 and the occurrence of a Proceeding (the
“Maturity Date”). For the purposes of this Note, a “Proceeding” shall mean
either (a) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Maker or such person’s debts, or of a substantial part of such
person’s assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Maker or for a substantial part of such person’s assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered or (b) Maker shall (i) voluntarily commence any proceeding or
file any

 

1 

12 months after Issue Date.



--------------------------------------------------------------------------------

petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(a) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Maker or for a
substantial part of such person’s assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

This Note is one of the promissory notes referred to in that certain
Shareholders Agreement, dated as of December     , 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Shareholders Agreement”), by and among Maker, Riverside Renewable Energy
Investments, LLC and Gaiam, Inc., and is subject to the provisions of the
Shareholders Agreement. All rights and remedies available to Payee under this
Note shall be cumulative of and in addition to all other rights and remedies
granted to Payee at law or in equity.

Maker agrees, and Payee by accepting this Note agrees, that this Note, and the
indebtedness evidenced hereby, including all principal and interest (the
“Subordinated Obligations”), shall be subordinate and junior in right of payment
to the prior payment in full in cash of all indebtedness for borrowed money (the
“Senior Obligations”) owed by Maker to any lenders unaffiliated with Maker (the
“Senior Lenders”), and that such subordination of the payment of the
Subordinated Obligations to the payment in full of the Senior Obligations shall
be subject to customary subordination terms reasonably acceptable to such Senior
Lenders, including the following:

(a) the subordination provisions shall be effective and apply to the
Subordinated Obligations until such time as (i) the Senior Obligations shall be
repaid in full in cash and (ii) all commitments of the Senior Lenders to make
loans or other credit extensions to or on behalf of Maker shall expire or
terminate (the “Senior Obligations Termination”); and

(b) notwithstanding any provision in this Note to the contrary, prior to the
earlier of the Maturity Date and the Senior Obligations Termination, Payee shall
not ask, demand, sue for, take or receive from Maker or any other person or
entity, directly or indirectly, in cash or other property or by set-off or in
any other manner, and Maker shall not repay, or cause to be repaid, any or all
of the Subordinated Obligations, except under customary terms reasonably
acceptable to the Senior Lenders.

Subject to the foregoing provisions, Maker shall have the right to prepay this
Note at any time without premium or penalty, provided that payments will be
applied first to accrued and unpaid interest on the principal amount and the
balance, if any, to the reduction of principal.

No modification, amendment, termination, or cancellation of any provision of
this Note shall be valid and binding, unless it be in writing and signed by
Maker and Payee. No failure or delay on the part of Payee in exercising any
right, power or privilege hereunder and no course of dealing between Maker and
Payee shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

2



--------------------------------------------------------------------------------

This note, together with the Shareholders Agreement, represents the final
agreement between Maker and Payee and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements between Maker and Payee.
There are no unwritten oral agreements between Maker and Payee.

This Note shall be governed by, and construed in accordance with, the laws of
the State of Colorado.

 

MAKER: REAL GOODS SOLAR, INC. By:  

 

Name:   Title:  

Acknowledged and Agreed:

 

PAYEE:  [                                         ]
By:                                                                       
                     Name: Title:

 

3